          Case 1:20-cr-00219-NONE-SKO Document 29 Filed 04/15/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00219-NONE-SKO

11                                Plaintiff,
                                                         PARTIES’ JOINT STIPULATION TO CONTINUE
12                          v.                           EVIDENTIARY HEARING ON UNITED STATES’
                                                         MOTION TO REVOKE [DKT. NO. 21]; ORDER
13   MICHAEL DICKENS,

14                                Defendant.

15

16          The United States of America, by and through its attorneys of record, and defendant Michael

17 Dickens, by and through his attorney of record, hereby jointly request that the evidentiary hearing on the

18 United States’ Motion to Revoke, Dkt. No. 21, currently scheduled for April 16, 2021, be continued

19 until April 19, 2021, for good cause shown.

20          Although it is the United States’ position that this hearing should occur as soon as possible

21 because the defendant’s conduct on pretrial release justifies detention, the parties have learned that the

22 primary pretrial services officer in this case who authored the report to the Court on the United States’

23 motion is unexpectedly unavailable on April 16, 2021. The defendant has specifically requested that

24 that primary officer be present at the evidentiary hearing to answer his questions, although the United

25 States is prepared to proceed without him. A supervisor with the pretrial services office currently

26 estimates that the primary officer on this case will be back on Monday, April 19, 2021.
27          Therefore, the parties hereby jointly move and stipulate that the evidentiary hearing currently

28 scheduled for April 16, 2021, be continued until April 19, 2021, for good cause shown, namely to meet


      STIPULATION TO CONTINUE EVIDENTIARY HEARING        1
30
          Case 1:20-cr-00219-NONE-SKO Document 29 Filed 04/15/21 Page 2 of 2

 1 the defendant’s request that the primary pretrial services officer be present.

 2

 3    Dated: April 15, 2021                                  PHILLIP A. TALBERT
                                                             Acting United States Attorney
 4

 5                                                    By: /s/ LAURA D. WITHERS
                                                          LAURA D. WITHERS
 6                                                        Assistant United States Attorney
 7    Dated: April 15, 2021
 8                                                    By: /s/ ROGER T. NUTTALL
                                                          ROGER T. NUTTALL
 9                                                        Attorney for Defendant
                                                          Michael Dickens
10

11

12                                                   ORDER
13

14 IT IS SO ORDERED.

15
     Dated:    April 15, 2021
16                                                     UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION TO CONTINUE EVIDENTIARY HEARING        2
30
